Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00328-CR
                            ———————————
                   NACHIELI ZEPEDA-GARCIA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1563064


                          MEMORANDUM OPINION

      Appellant Nachieli Zepeda-Garcia pleaded guilty to the felony offense of

assault. See TEX. PENAL CODE § 22.01. In accordance with the terms of a plea-

bargain agreement, the trial court signed a judgment of conviction imposing a two-

year prison sentence. Appellant filed a notice of appeal.
      In a plea bargain case, a defendant may appeal only (1) matters raised by a

written motion filed and ruled upon before trial or (2) after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

Here, neither applies.

      The trial court’s certification states that this is a plea bargain case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

this conclusion. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Accordingly, we dismiss. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”).

      We dismiss the appeal. We also dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2